Title: General Orders, 17 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 17th 1777.
Aberdeen.Amboy. Aimwell.


The Surgeon General is to give passes to all persons belonging to his department.
Two officers, from those regiments who have sick, in the hospital near camp, to attend the same, for the purpose pointed out in the order of yesterday.
An orderly serjeant to be appointed in each company, to take a list every morning of the sick belonging to it, and report them to the regimental officer of the day, who is to make a general report to the surgeon of the regiment—The orderly serjeant to attend the surgeon—distribute medicines, and do every thing necessary according to his orders.
A proportionate number of women to the sick of each regiment to be sent to the hospitals at Mendham, and Black River, to attend the sick as nurses.
Whenever prisoners are sent to the Provost; the evidences against them to be inserted in the charge; which will save much unnecessary trouble and delay.
The General Court Martial whereof Col. Marshall was president is dissolved; And another General Court Martial to sit to morrow morning at 9 o’Clock, at the usual place (General Wayne’s brigade) to try such prisoners as shall be brought before them—All Evidences to attend—Col. Stevens to preside.
